UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 00523 The Dreyfus Fund Incorporated (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record -2- The Dreyfus Fund Incorporated ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For Withhold Management 1.6 Elect Director John L. Hennessy For Withhold Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Alan R. Mulally For For Management 1.9 Elect Director Paul S. Otellini For For Management 1.10 Elect Director K. Ram Shriram For For Management 1.11 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amended and Restated Certificate of For Against Management Incorporation of Google Inc. 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Require Independent Board Chairman Against For Shareholder 10 Report on Gender Pay Gap Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Judith A. McGrath For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 1j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Report on Sustainability, Including Against Against Shareholder GHG Goals 4 Report on Human Rights Risk Assessment Against Against Shareholder Process 5 Report on Political Contributions Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions, Including for Major Suppliers 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Report on Guidelines for Country Against Against Shareholder Selection 8 Adopt Proxy Access Right Against Against Shareholder ARCH CAPITAL GROUP LTD. Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John L. Bunce, Jr. For For Management 1b Elect Director Yiorgos Lillikas For For Management 1c Elect Director Deanna M. Mulligan For For Management 1d Elect Director Eugene S. Sunshine For For Management 2a Elect Director Meshary Al-Judaimi as For For Management Designated Company Director of Non-U.S. Subsidiaries 2b Elect Director Talal Al-Tawari as For For Management Designated Company Director of Non-U.S. Subsidiaries 2c Elect Director Anthony Asquith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2d Elect Director Edgardo Balois as For For Management Designated Company Director of Non-U.S. Subsidiaries 2e Elect Director Dennis R. Brand as For For Management Designated Company Director of Non-U.S. Subsidiaries 2f Elect Director Dominic Brannigan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2g Elect Director Ian Britchfield as For For Management Designated Company Director of Non-U.S. Subsidiaries 2h Elect Director Pierre-Andre Camps as For For Management Designated Company Director of Non-U.S. Subsidiaries 2i Elect Director Paul Cole as Designated For For Management Company Director of Non-U.S. Subsidiaries 2j Elect Director Graham B.R. Collis as For For Management Designated Company Director of Non-U.S. Subsidiaries 2k Elect Director Michael Constantinides For For Management as Designated Company Director of Non-U.S. Subsidiaries 2l Elect Director William J. Cooney as For For Management Designated Company Director of Non-U.S. Subsidiaries 2m Elect Director Stephen J. Curley as For For Management Designated Company Director of Non-U.S. Subsidiaries 2n Elect Director Nick Denniston as For For Management Designated Company Director of Non-U.S. Subsidiaries 2o Elect Director Michael Feetham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2p Elect Director Stephen Fogarty as For For Management Designated Company Director of Non-U.S. Subsidiaries 2q Elect Director Steve Franklin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2r Elect Director Jann Gardner as For For Management Designated Company Director of Non-U.S. Subsidiaries 2s Elect Director Giuliano Giovannetti as For For Management Designated Company Director of Non-U.S. Subsidiaries 2t Elect Director Marc Grandisson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2u Elect Director Amalia Hadjipapa as For For Management Designated Company Director of Non-U.S. Subsidiaries 2v Elect Director Yiannis Hadjipapas as For For Management Designated Company Director of Non-U.S. Subsidiaries 2w Elect Director Michael Hammer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2x Elect Director Pet Hartman as For For Management Designated Company Director of Non-U.S. Subsidiaries 2y Elect Director David W. Hipkin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2z Elect Director W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aa Elect Director Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ab Elect Director Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ac Elect Director Catherine Kelly as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ad Elect Director Michael H. Kier as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ae Elect Director Jason Kittinger as For For Management Designated Company Director of Non-U.S. Subsidiaries 2af Elect Director Gerald Konig as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ag Elect Director Lin Li-Williams as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ah Elect Director Mark D. Lyons as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ai Elect Director Patrick Mailloux as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aj Elect Director Andreas Marangos as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ak Elect Director Paul Martin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2al Elect Director Robert McDowell as For For Management Designated Company Director of Non-U.S. Subsidiaries 2am Elect Director David H. McElroy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2an Elect Director Rommel Mercado as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ao Elect Director Francois Morin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ap Elect Director David J. Mulholland as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aq Elect Director Mark Nolan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ar Elect Director Nicolas Papadopoulo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2as Elect Director Michael Price as For For Management Designated Company Director of Non-U.S. Subsidiaries 2at Elect Director Elisabeth Quinn as For For Management Designated Company Director of Non-U.S. Subsidiaries 2au Elect Director Maamoun Rajeh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2av Elect Director Andrew T. Rippert as For For Management Designated Company Director of Non-U.S. Subsidiaries 2aw Elect Director Carla Santamaria-Sena For For Management as Designated Company Director of Non-U.S. Subsidiaries 2ax Elect Director Arthur Scace as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ay Elect Director Soren Scheuer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2az Elect Director Budhi Singh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2ba Elect Director Damian Smith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2bb Elect Director William A. Soares as For For Management Designated Company Director of Non-U.S. Subsidiaries 2bc Elect Director Scott Stirling as For For Management Designated Company Director of Non-U.S. Subsidiaries 2bd Elect Director Hugh Sturgess as For For Management Designated Company Director of Non-U.S. Subsidiaries 2be Elect Director Richard Sullivan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2bf Elect Director Ryan Taylor as For For Management Designated Company Director of Non-U.S. Subsidiaries 2bg Elect Director Ross Totten as For For Management Designated Company Director of Non-U.S. Subsidiaries 2bh Elect Director Rik van Velzen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2bi Elect Director James R. Weatherstone For For Management as Designated Company Director of Non-U.S. Subsidiaries 2bj Elect Director Gerald Wolfe as For For Management Designated Company Director of Non-U.S. Subsidiaries 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Require Majority Vote for the Election For For Management of Directors 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 10, 2015 Meeting Type: Annual Record Date: SEP 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Peter Bisson For For Management 1.3 Elect Director Richard T. Clark For For Management 1.4 Elect Director Eric C. Fast For For Management 1.5 Elect Director Linda R. Gooden For For Management 1.6 Elect Director Michael P. Gregoire For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For Withhold Management 1.9 Elect Director Carlos A. Rodriguez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: SEP 22, 2015 Meeting Type: Special Record Date: AUG 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bylaw Amendment to Permit For Against Management Board to Determine Leadership Structure BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director David H. Komansky For For Management 1l Elect Director Deryck Maughan For For Management 1m Elect Director Cheryl D. Mills For For Management 1n Elect Director Gordon M. Nixon For For Management 1o Elect Director Thomas H. O'Brien For For Management 1p Elect Director Ivan G. Seidenberg For For Management 1q Elect Director Marco Antonio Slim Domit For For Management 1r Elect Director John S. Varley For For Management 1s Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelda J. Connors For For Management 1b Elect Director Charles J. Dockendorff For For Management 1c Elect Director Donna A. James For For Management 1d Elect Director Kristina M. Johnson For For Management 1e Elect Director Edward J. Ludwig For For Management 1f Elect Director Stephen P. MacMillan For For Management 1g Elect Director Michael F. Mahoney For For Management 1h Elect Director David J. Roux For For Management 1i Elect Director John E. Sununu For For Management 1j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Peter J. Arduini For For Management 1C Elect Director Giovanni Caforio For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Thomas J. Lynch, Jr. For For Management 1H Elect Director Dinesh C. Paliwal For For Management 1I Elect Director Vicki L. Sato For For Management 1J Elect Director Gerald L. Storch For For Management 1K Elect Director Togo D. West, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Justine F. Lien For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry S. Samueli For For Management 1j Elect Director Lucien Y. K. Wong For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Approve Cash Compensation to Directors For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 04, 2015 Meeting Type: Annual Record Date: SEP 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For Against Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt Holy Land Principles Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Thomas P. Joyce, Jr. For For Management 1.4 Elect Director Teri List-Stoll For For Management 1.5 Elect Director Walter G. Lohr, Jr. For For Management 1.6 Elect Director Mitchell P. Rales For For Management 1.7 Elect Director Steven M. Rales For For Management 1.8 Elect Director John T. Schwieters For For Management 1.9 Elect Director Alan G. Spoon For For Management 1.10 Elect Director Elias A. Zerhouni For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder 5 Amend Bylaws - Call Special Meetings Against For Shareholder DELPHI AUTOMOTIVE PLC Ticker: DLPH Security ID: G27823106 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Joseph S. Cantie as Director For For Management 2 Re-elect Kevin P. Clark as Director For For Management 3 Re-elect Gary L. Cowger as Director For For Management 4 Re-elect Nicholas M. Donofrio as For For Management Director 5 Re-elect Mark P. Frissora as Director For For Management 6 Re-elect Rajiv L. Gupta as Director For For Management 7 Re-elect J. Randall MacDonald as For For Management Director 8 Re-elect Sean O. Mahoney as Director For For Management 9 Re-elect Timothy M. Manganello as For For Management Director 10 Re-elect Bethany J. Mayer as Director For For Management 11 Re-elect Thomas W. Sidlik as Director For For Management 12 Re-elect Bernd Wiedemann as Director For For Management 13 Re-elect Lawrence A. Zimmerman as For For Management Director 14 Ratify Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DENTSPLY SIRONA INC. Ticker: XRAY Security ID: 24906P109 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael C. Alfano For Against Management 1b Elect Director David K. Beecken For For Management 1c Elect Director Eric K. Brandt For For Management 1d Elect Director Michael J. Coleman For For Management 1e Elect Director Willie A. Deese For For Management 1f Elect Director Thomas Jetter For For Management 1g Elect Director Arthur D. Kowaloff For For Management 1h Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1i Elect Director Francis J. Lunger For For Management 1j Elect Director Jeffrey T. Slovin For For Management 1k Elect Director Bret W. Wise For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet F. Clark For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director James C. Day For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 5 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 6 Approve Annual Compensation Program For Against Management for Non-employee Directors 7A Amend Certificate of Incorporation to For Against Management Establish the Class C Capital Stock and to Make Certain Clarifying Changes 7B Increase Authorized Common Stock For Against Management 7C Amend Certificate of Incorporation to For For Management Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock 7D Amend Certificate of Incorporation to For For Management Provide for Additional Events 8 Amend Omnibus Stock Plan For Against Management 9 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 10 Report on Sustainability Against Against Shareholder 11 Report on Lobbying Payments and Policy Against Against Shareholder 12 Establish International Policy Board Against Against Shareholder Committee 13 Report on Gender Pay Gap Against Against Shareholder HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 15, 2016 Meeting Type: Annual Record Date: JAN 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf A. Classon For For Management 1.2 Elect Director William G. Dempsey For For Management 1.3 Elect Director James R. Giertz For For Management 1.4 Elect Director Charles E. Golden For For Management 1.5 Elect Director John J. Greisch For For Management 1.6 Elect Director William H. Kucheman For For Management 1.7 Elect Director Ronald A. Malone For For Management 1.8 Elect Director Eduardo R. Menasce For For Management 1.9 Elect Director Stacy Enxing Seng For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director William S. Ayer For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director The Rt. Hon. the Lord For For Management Hague of Richmond 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Frederic V. Salerno For For Management 1f Elect Director Jeffrey C. Sprecher For For Management 1g Elect Director Judith A. Sprieser For For Management 1h Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Sustainability, Including Against Against Shareholder Quantitative Goals MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Julius Genachowski For For Management 1g Elect Director Merit E. Janow For For Management 1h Elect Director Nancy J. Karch For For Management 1i Elect Director Oki Matsumoto For Against Management 1j Elect Director Rima Qureshi For For Management 1k Elect Director Jose Octavio Reyes For For Management Lagunes 1l Elect Director Jackson Tai For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director Walter Massey For For Management 1i Elect Director John Mulligan For For Management 1j Elect Director Sheila Penrose For For Management 1k Elect Director John Rogers, Jr. For For Management 1l Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 8 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 9 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities MEDTRONIC PLC Ticker: MDT Security ID: G5960L103 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Craig Arnold For For Management 1c Elect Director Scott C. Donnelly For For Management 1d Elect Director Randall J. Hogan, III For For Management 1e Elect Director Omar Ishrak For For Management 1f Elect Director Shirley Ann Jackson For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director James T. Lenehan For For Management 1i Elect Director Elizabeth G. Nabel For For Management 1j Elect Director Denise M. O'Leary For For Management 1k Elect Director Kendall J. Powell For For Management 1l Elect Director Robert C. Pozen For For Management 1m Elect Director Preetha Reddy For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Erskine B. Bowles For For Management 1b Elect Director Alistair Darling For For Management 1c Elect Director Thomas H. Glocer For For Management 1d Elect Director James P. Gorman For For Management 1e Elect Director Robert H. Herz For For Management 1f Elect Director Nobuyuki Hirano For For Management 1g Elect Director Klaus Kleinfeld For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Donald T. Nicolaisen For For Management 1j Elect Director Hutham S. Olayan For For Management 1k Elect Director James W. Owens For For Management 1l Elect Director Ryosuke Tamakoshi For For Management 1m Elect Director Perry M. Traquina For For Management 1n Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: APR 15, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management 3.1 Elect Director Thomas E. Clarke For For Management 3.2 Elect Director Kevin C. Conroy For Withhold Management 3.3 Elect Director Scott S. Cowen For For Management 3.4 Elect Director Michael T. Cowhig For For Management 3.5 Elect Director Domenico De Sole For Withhold Management 3.6 Elect Director Michael B. Polk For For Management 3.7 Elect Director Steven J. Strobel For For Management 3.8 Elect Director Michael A. Todman For For Management 3.9 Elect Director Raymond G. Viault For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director James L. Camaren For For Management 1c Elect Director Kenneth B. Dunn For For Management 1d Elect Director Naren K. Gursahaney For For Management 1e Elect Director Kirk S. Hachigian For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director Amy B. Lane For For Management 1h Elect Director James L. Robo For For Management 1i Elect Director Rudy E. Schupp For For Management 1j Elect Director John L. Skolds For For Management 1k Elect Director William H. Swanson For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Risks and Costs of Sea Level Against Against Shareholder Rise OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Vicki A. Hollub For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 5 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 6 Amend Bylaws Call Special Meetings Against For Shareholder 7 Report on Methane and Flaring Against Against Shareholder Emissions Management and Reduction Targets ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Leon E. Panetta For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 6 Proxy Access Against For Shareholder 7 Approve Quantifiable Performance Against Against Shareholder Metrics 8 Amend Corporate Governance Guidelines Against For Shareholder 9 Proxy Voting Disclosure, Against Against Shareholder Confidentiality, and Tabulation 10 Report on Lobbying Payments and Policy Against Against Shareholder OWENS CORNING Ticker: OC Security ID: 690742101 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Brian Ferguson For For Management 1.2 Elect Director Ralph F. Hake For Withhold Management 1.3 Elect Director F. Philip Handy For For Management 1.4 Elect Director James J. McMonagle For For Management 1.5 Elect Director W. Howard Morris For For Management 1.6 Elect Director Suzanne P. Nimocks For For Management 1.7 Elect Director Michael H. Thaman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Amend Certificate of Incorporation to For For Management Eliminate Asbestos Personal Injury Trust and Bankruptcy Related Language 7 Amend Bylaws Principally to Eliminate For For Management Asbestos Personal Injury Trust and Bankruptcy Related Language 8 Adopt Majority Voting for Uncontested For For Management Election of Directors PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Donovan For Withhold Management 1.2 Elect Director Stanley J. Meresman For Withhold Management 1.3 Elect Director Nir Zuk For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Lloyd G. Trotter For For Management 1m Elect Director Daniel Vasella For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Establish a Board Committee on Against Against Shareholder Sustainability 6 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 7 Adopt Holy Land Principles Against Against Shareholder 8 Adopt Quantitative Renewable Energy Against Against Shareholder Goals PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Joseph J. Echevarria For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director Helen H. Hobbs For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director Shantanu Narayen For For Management 1.8 Elect Director Suzanne Nora Johnson For For Management 1.9 Elect Director Ian C. Read For For Management 1.10 Elect Director Stephen W. Sanger For For Management 1.11 Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Give Shareholders Final Say on Against Against Shareholder Election of Directors 6 Provide Right to Act by Written Consent Against Against Shareholder 7 Prohibit Tax Gross-ups on Inversions Against Against Shareholder PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 17, 2015 Meeting Type: Annual Record Date: JUN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter B. Delaney None None Management (Withdrawn) 1b Elect Director Mark Donegan For For Management 1c Elect Director Don R. Graber For For Management 1d Elect Director Lester L. Lyles For For Management 1e Elect Director Vernon E. Oechsle For For Management 1f Elect Director James F. Palmer None None Management (Withdrawn) 1g Elect Director Ulrich Schmidt For For Management 1h Elect Director Richard L. Wambold For For Management 1i Elect Director Timothy A. Wicks For For Management 1j Elect Director Janet C. Wolfenbarger None None Management (Withdrawn) 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tracy A. Atkinson For For Management 1b Elect Director Robert E. Beauchamp For For Management 1c Elect Director James E. Cartwright For For Management 1d Elect Director Vernon E. Clark For For Management 1e Elect Director Stephen J. Hadley For For Management 1f Elect Director Thomas A. Kennedy For For Management 1g Elect Director Letitia A. Long For For Management 1h Elect Director George R. Oliver For For Management 1i Elect Director Michael C. Ruettgers For For Management 1j Elect Director William R. Spivey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends 6 Proxy Access Against Against Shareholder SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc Benioff For For Management 1b Elect Director Keith Block For Against Management 1c Elect Director Craig Conway For For Management 1d Elect Director Alan Hassenfeld For For Management 1e Elect Director Neelie Kroes For For Management 1f Elect Director Colin Powell For For Management 1g Elect Director Sanford Robertson For For Management 1h Elect Director John V. Roos For For Management 1i Elect Director Lawrence Tomlinson For For Management 1j Elect Director Robin Washington For For Management 1k Elect Director Maynard Webb For For Management 1l Elect Director Susan Wojcicki For For Management 2 Provide Directors May Be Removed With For For Management or Without Cause 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Stock Retention/Holding Period Against Against Shareholder SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director V. Maureen Kempston For For Management Darkes 1c Elect Director Paal Kibsgaard For For Management 1d Elect Director Nikolay Kudryavtsev For For Management 1e Elect Director Michael E. Marks For For Management 1f Elect Director Indra K. Nooyi For For Management 1g Elect Director Lubna S. Olayan For For Management 1h Elect Director Leo Rafael Reif For For Management 1i Elect Director Tore I. Sandvold For For Management 1j Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Articles For For Management 6 Fix Number of Directors at Twelve For For Management 7 Amend 2010 Omnibus Stock Incentive Plan For For Management SYNCHRONY FINANCIAL Ticker: SYF Security ID: 87165B103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Margaret M. Keane For For Management 1b Elect Director Paget L. Alves For For Management 1c Elect Director Arthur W. Coviello, Jr. For For Management 1d Elect Director William W. Graylin For For Management 1e Elect Director Roy A. Guthrie For For Management 1f Elect Director Richard C. Hartnack For For Management 1g Elect Director Jeffrey G. Naylor For For Management 1h Elect Director Laurel J. Richie For For Management 1i Elect Director Olympia J. Snowe For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management TEVA- PHARMACEUTICAL INDUSTRIES LTD Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 03, 2015 Meeting Type: Annual Record Date: AUG 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Roger Abravanel as Director For For Management For a Three Year Term 1b Elect Rosemary A. Crane as Director For For Management For a Three Year Term 1c Elect Gerald M. Lieberman as Director For For Management For a Three Year Term 1d Reelect Galia Maor as Director For a For For Management Three Year Term 2 Elect Gabrielle Greene-Sulzberger as For For Management External Director For a Three Year Term and Approve her Compensation 3a Amend Compensation Policy for the For For Management Directors and Officers of the Company, In Respect To Directors' Compensation 3a.1 Vote FOR if you have a personal None Against Management interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. 3b Approve Compensation of Company's For For Management Directors, Excluding Chairman 3c Approve Compensation of Yitzhak For For Management Peterburg, Chairman 4a Amend Employment Terms of Erez For For Management Vigodman, President and CEO 4b Approve Special Cash Bonus to Erez For For Management Vigodman, President and CEO 5 Approve 2015 Equity Compensation Plan For For Management 6 Reappoint Kesselman & Kesselman as For For Management Auditors 7 Discuss Financial Statements and the None None Management Report of the Board for 2014 TEVA- PHARMACEUTICAL INDUSTRIES LTD Ticker: TEVA Security ID: 881624209 Meeting Date: NOV 05, 2015 Meeting Type: Special Record Date: OCT 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Mandatory For For Management Convertible Preferred Shares TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Janet F. Clark For For Management 1e Elect Director Carrie S. Cox For For Management 1f Elect Director Ronald Kirk For For Management 1g Elect Director Pamela H. Patsley For For Management 1h Elect Director Robert E. Sanchez For For Management 1i Elect Director Wayne R. Sanders For For Management 1j Elect Director Richard K. Templeton For For Management 1k Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Howard G. Buffett For For Management 1.6 Elect Director Richard M. Daley For For Management 1.7 Elect Director Barry Diller For For Management 1.8 Elect Director Helene D. Gayle For For Management 1.9 Elect Director Evan G. Greenberg For For Management 1.10 Elect Director Alexis M. Herman For For Management 1.11 Elect Director Muhtar Kent For For Management 1.12 Elect Director Robert A. Kotick For For Management 1.13 Elect Director Maria Elena Lagomasino For For Management 1.14 Elect Director Sam Nunn For For Management 1.15 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards 7 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ajay Banga For For Management 1b Elect Director Jacqueline K. Barton For For Management 1c Elect Director James A. Bell For For Management 1d Elect Director Richard K. Davis For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Mark Loughridge For For Management 1h Elect Director Raymond J. Milchovich For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Paul Polman For For Management 1k Elect Director Dennis H. Reilley For For Management 1l Elect Director James M. Ringler For For Management 1m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd C. Blankfein For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Gary D. Cohn For Against Management 1d Elect Director Mark Flaherty For For Management 1e Elect Director William W. George For For Management 1f Elect Director James A. Johnson For For Management 1g Elect Director Lakshmi N. Mittal For For Management 1h Elect Director Adebayo O. Ogunlesi For For Management 1i Elect Director Peter Oppenheimer For For Management 1j Elect Director Debora L. Spar For For Management 1k Elect Director Mark E. Tucker For For Management 1l Elect Director David A. Viniar For For Management 1m Elect Director Mark O. Winkelman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Require Independent Board Chairman Against Against Shareholder THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Kathryn A. Mikells For For Management 1d Elect Director Michael G. Morris For For Management 1e Elect Director Thomas A. Renyi For For Management 1f Elect Director Julie G. Richardson For For Management 1g Elect Director Teresa W. Roseborough For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director Christopher J. Swift For For Management 1k Elect Director H. Patrick Swygert For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerard J. Arpey For For Management 1b Elect Director Ari Bousbib For For Management 1c Elect Director Gregory D. Brenneman For For Management 1d Elect Director J. Frank Brown For For Management 1e Elect Director Albert P. Carey For For Management 1f Elect Director Armando Codina For For Management 1g Elect Director Helena B. Foulkes For For Management 1h Elect Director Linda R. Gooden For For Management 1i Elect Director Wayne M. Hewett For For Management 1j Elect Director Karen L. Katen For For Management 1k Elect Director Craig A. Menear For For Management 1l Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jocelyn Carter-Miller For For Management 1.2 Elect Director Deborah Ellinger For For Management 1.3 Elect Director H. John Greeniaus For For Management 1.4 Elect Director Mary J. Steele Guilfoile For For Management 1.5 Elect Director Dawn Hudson For For Management 1.6 Elect Director William T. Kerr For For Management 1.7 Elect Director Henry S. Miller For For Management 1.8 Elect Director Jonathan F. Miller For For Management 1.9 Elect Director Michael I. Roth For For Management 1.10 Elect Director David M. Thomas For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Proxy Access Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director David T. Ching For For Management 1.5 Elect Director Ernie Herrman For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Carol Meyrowitz For For Management 1.9 Elect Director John F. O'Brien For For Management 1.10 Elect Director Willow B. Shire For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Include Executive Diversity as a Against Against Shareholder Performance Measure for Senior Executive Compensation 5 Report on Pay Disparity Against Against Shareholder TYCO INTERNATIONAL PLC Ticker: TYC Security ID: G91442106 Meeting Date: MAR 09, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward D. Breen For For Management 1b Elect Director Herman E. Bulls For For Management 1c Elect Director Michael E. Daniels For For Management 1d Elect Director Frank M. Drendel For For Management 1e Elect Director Brian Duperreault For For Management 1f Elect Director Rajiv L. Gupta For For Management 1g Elect Director George R. Oliver For For Management 1h Elect Director Brendan R. O'Neill For For Management 1i Elect Director Jurgen Tinggren For For Management 1j Elect Director Sandra S. Wijnberg For For Management 1k Elect Director R. David Yost For For Management 2a Ratify Deloitte & Touche LLP as For For Management Auditors 2b Authorize Board to Fix Remuneration of For For Management Auditors 3 Authorize Share Repurchase Program For For Management 4 Determine Price Range for Reissuance For For Management of Treasury Shares 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary N. Dillon For For Management 1.2 Elect Director Charles Heilbronn For For Management 1.3 Elect Director Michael R. MacDonald For For Management 1.4 Elect Director George R. Mrkonic For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director David B. Dillon For For Management 1.4 Elect Director Lance M. Fritz For For Management 1.5 Elect Director Charles C. Krulak For For Management 1.6 Elect Director Jane H. Lute For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty, III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John V. Faraci For For Management 1b Elect Director Jean-Pierre Garnier For For Management 1c Elect Director Gregory J. Hayes For For Management 1d Elect Director Edward A. Kangas For For Management 1e Elect Director Ellen J. Kullman For For Management 1f Elect Director Marshall O. Larsen For For Management 1g Elect Director Harold McGraw, III For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Fredric G. Reynolds For For Management 1j Elect Director Brian C. Rogers For For Management 1k Elect Director H. Patrick Swygert For For Management 1l Elect Director Andre Villeneuve For For Management 1m Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Cumulative Voting For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For Against Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Glenn M. Renwick For For Management 1i Elect Director Kenneth I. Shine For For Management 1j Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Mark T. Bertolini For For Management 1.3 Elect Director Richard L. Carrion For For Management 1.4 Elect Director Melanie L. Healey For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Karl-Ludwig Kley For For Management 1.7 Elect Director Lowell C. McAdam For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Rodney E. Slater For For Management 1.11 Elect Director Kathryn A. Tesija For For Management 1.12 Elect Director Gregory D. Wasson For For Management 1.13 Elect Director Gregory G. Weaver For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Submit Severance Agreement Against Against Shareholder (Change-in-Control) to Shareholder Vote 9 Stock Retention/Holding Period Against Against Shareholder VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Elaine L. Chao For For Management 1B Elect Director Lee J. Styslinger, III For For Management 1C Elect Director Douglas J. McGregor For For Management 1D Elect Director Vincent J. Trosino For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Elizabeth A. Duke For For Management 1f Elect Director Susan E. Engel For For Management 1g Elect Director Enrique Hernandez, Jr. For For Management 1h Elect Director Donald M. James For For Management 1i Elect Director Cynthia H. Milligan For For Management 1j Elect Director Federico F. Pena For For Management 1k Elect Director James H. Quigley For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
